DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 1-13 and 19-20 in the reply filed on 11/23/2021 is acknowledged. Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.

Specification
The use of the term COMPRITOL [0026], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, it is unclear whether the claim further limits claim 1. Claim 1 already requires the flavorant particles to have a diameter, indicating that they must be generally spherical and round. Additionally, it is unclear how the diameter (as opposed as to the circumference) can be round since diameters are straight lines by definition. The claim is therefore indefinite. For the purposes of this Office action, the claim will be interpreted as if it did not further limit claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103 as being obvious over Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients (Okuro, P. K., de Matos Jr., F. E., Favaro-Trindade, C. S. 2013. Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients, Food Technology and Biotechnology, 51(2), 171-182. https://www.ftb.com.hr/archives/134-volume-51-issue-no-2/1087-technological-challenges-for-spray-chilling-encapsulation-of-functional-food-ingredients), as evidenced by Beeswax: What a Wonderful Mess (Beeswax: What a Wonderful Mess, Modern Encaustic, modernistencaustic.com/portfolio-items/encaustic-wax/).
 
Regarding claims 1, 3 and 13, Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients discloses a spray chilling technology for encapsulating food ingredients (Summary) in which a lipid material is used as a carrier encapsulation of flavor ingredients such as peptides or proteins (page 178, left column, fifth paragraph) to produce spherical particles (page 176, left column, second paragraph) having a size of between 20 and 200 microns (Table 1, right column). The carrier and active are formed into a molten mixture that is atomized solidified into small particles (page 172, right column, sixth paragraph, page 173, left column, first paragraph). The particle size can be 
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the formulation and operating parameters of the spray chilling process to produce particles having a size of between 100 and 200 microns. One would have been motivated to do so since Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients discloses that the particle size is dependent on the formulation and operating parameters used in the process. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding (b), Beeswax: What a Wonderful Mess teaches that beeswax has a melting point of 62 °C-64 °C (page 3, top).

Regarding claim 2, modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches all the claim limitations as set forth above. Technological 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the chamber temperature to be between 0 °C and 15 °C. One would have been motivated to do so since Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients discloses that lower temperatures in the cooling chamber result in greater chances of success in obtaining particles without comprising the stability of the active material during the encapsulation process. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients (Okuro, P. K., de Matos Jr., F. E., Favaro-Trindade, C. S. 2013. Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients, Food Technology and Biotechnology, 51(2), 171-182. https://www.ftb.com.hr/archives/134-volume-51-issue-no-2/1087-technological-challenges-for-spray-chilling-encapsulation-of-functional-food-ingredients), as evidenced by Beeswax: What a Wonderful Mess (Beeswax: What a Wonderful Mess, Modern Encaustic, modernistencaustic.com/portfolio-items/encaustic-wax/) as applied to claim 1 above, and further in view of Merritt (US 4,276,312).

Regarding claim 4, modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches all the claim limitations as set forth above. Modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients does not explicitly teach the flavorant being a spice.
Merritt teaches encapsulating spices to improve their shelf life (column 1, lines 10-21) in a food product (column 2, lines 5-15).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the spice Merritt with the process of modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients. One would have been motivated to do so since Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients discloses an encapsulation process for food processing and Merritt teaches encapsulating spices to improve their shelf life.

Claims 5-8 are rejected under 35 U.S.C. 103 as being obvious over Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients (Okuro, P. K., de Matos Jr., F. E., Favaro-Trindade, C. S. 2013. Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients, Food Technology and Biotechnology, 51(2), 171-182. https://www.ftb.com.hr/archives/134-volume-51-issue-no-2/1087-technological-challenges-for-spray-chilling-encapsulation-of-functional-food-ingredients), as evidenced by Beeswax: What a Wonderful Mess (Beeswax: What a Wonderful Mess, Modern Encaustic, modernistencaustic.com/portfolio-items/encaustic-wax/) as applied to claim 1 above, and further in view of Popplewell (US 6,245,366).

Regarding claims 5 and 6, modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches all the claim limitations as set forth above. Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients additionally discloses that the loading percentage of a spray chilled particle is 10-20% (page 173, table 1, right column), however, it is unclear whether this refers to a weight percentage or to some other ratio. Modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients does not explicitly teach the flavorant particles including the flavorant in an amount ranging from 2% by weight to 5% by weight.
Popplewell teaches fat coated encapsulation compositions prepared by mixing an active agent with a molten fat to obtain a slurry and cooling the slurry to obtain a solid mass (abstract). The fat and encapsulated active agent are mixed at a weight ratio of 1:3 to 999:1 (column 6, lines 18-20), such as a typical ratio of 9:1 to 1:1, although other ratios are possible (column 6, lines 49-62). The slurry is then formed into particles by spray chilling (column 6, lines 22-38). Popplewell additionally teaches that encapsulation process affords increased protection for the active agent (column 3, lines 3-9).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claims 7 and 8, modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches all the claim limitations as set forth above. Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients additionally discloses that the loading percentage of a spray chilled particle is 10-20% (page 173, table 1, right column), however, it is unclear whether this refers to a weight percentage or to some other ratio. Modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients does not explicitly teach the flavorant particles including the wax in an amount ranging from 95% by weight to 98% by weight.
Popplewell teaches fat coated encapsulation compositions prepared by mixing an active agent with a molten fat to obtain a slurry and cooling the slurry to obtain a solid mass (abstract). The fat and encapsulated active agent are mixed at a weight ratio of 1:3 to 999:1 (column 6, lines 18-20), such as a typical ratio of 9:1 to 1:1, although other ratios are possible (column 6, lines 49-62). The slurry is then formed into particles by spray chilling (column 6, lines 22-38). Popplewell additionally teaches that encapsulation process affords increased protection for the active agent (column 3, lines 3-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wax be in an amount of 95% by weight to 98% by weight. One would have been motivated to do so since Popplewell teaches a process that affords increased In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients (Okuro, P. K., de Matos Jr., F. E., Favaro-Trindade, C. S. 2013. Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients, Food Technology and Biotechnology, 51(2), 171-182. https://www.ftb.com.hr/archives/134-volume-51-issue-no-2/1087-technological-challenges-for-spray-chilling-encapsulation-of-functional-food-ingredients), and further in view of Johnson (US 3,949,096), as evidenced by Paraffin Wax (Paraffin Wax, International Programme on Chemical Safety, https://inchem.org/documents/icsc/icsc/eics1457.htm, August 2003).

Regarding claim 9, modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches all the claim limitations as set forth above. Modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients does not explicitly teach (a) paraffin wax substituted for beeswax and (b) paraffin wax having a melting point between 50 °C and 60 °C.
Johnson teaches a spray drying process for encapsulating condiment particles (abstract) in which edible waxes such as paraffin wax or beeswax coat the particles (column 3, lines 64-68, column 4, lines 1-3).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the beeswax of modified Technological Challenges for Spray KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), Paraffin Wax teaches that the melting point of Paraffin Wax is between 50 °C and 57 °C (page 2, Physical & Chemical Information).

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients (Okuro, P. K., de Matos Jr., F. E., Favaro-Trindade, C. S. 2013. Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients, Food Technology and Biotechnology, 51(2), 171-182. https://www.ftb.com.hr/archives/134-volume-51-issue-no-2/1087-technological-challenges-for-spray-chilling-encapsulation-of-functional-food-ingredients), as evidenced by Beeswax: What a Wonderful Mess (Beeswax: What a Wonderful Mess, Modern Encaustic, modernistencaustic.com/portfolio-items/encaustic-wax/) as applied to claim 1 above, and further in view of Johnson (US 3,949,096), as evidenced by Paraffin Wax (Paraffin Wax, International Programme on Chemical Safety, https://inchem.org/documents/icsc/icsc/eics1457.htm, August 2003).

Regarding claim 10, modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches all the claim limitations as set forth above. Modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients does not explicitly teach (a) adding paraffin wax to the beeswax of modified Technological Challenges for Spray Chilling 
Johnson teaches a spray drying process for encapsulating condiment particles (abstract) in which a mixture of edible waxes such as paraffin wax or beeswax coat the particles (column 3, lines 64-68, column 4, lines 1-3).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the beeswax of modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients for the paraffin and beeswax mixture of Johnson. One would have been motivated to do so since Johnson teaches that paraffin wax and beeswax are suitable edible waxes for coating a condiment particle in a mixture. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), Paraffin Wax teaches that the melting point of Paraffin Wax is between 50 °C and 57 °C (page 2, Physical & Chemical Information). It is therefore evident that the melting temperature of the mixture must fall between 50 °C and 70 °C since the melting temperatures of both beeswax and paraffin wax fall within that range.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients (Okuro, P. K., de Matos Jr., F. E., Favaro-Trindade, C. S. 2013. Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients, Food Technology and Biotechnology, 51(2), 171-182. https://www.ftb.com.hr/archives/134-volume-51-issue-no-2/1087-technological-challenges-for-spray-chilling-encapsulation-of-functional-food-ingredients), as evidenced by Beeswax: What a Wonderful Mess (Beeswax: What a Wonderful Mess, Modern Encaustic, modernistencaustic.com/portfolio-items/encaustic-wax/) as applied to claim 1 above, and further in view of Machinek (US 2010/0266685).

Regarding claim 11, modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches all the claim limitations as set forth above. Modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients does not explicitly teach the flavorant particles being configured to release the flavorant when subjected to a mechanical force.
Machinek teaches a spherical coated capsule comprising a viscous core containing a flavoring, a solid shell surrounding the core, and a solid coating surrounding the capsule (abstract). The capsules can be broken by applying a force through a stamp [0114] and has good biteabillity [0045]. In use, the capsule shell is broken by a combination of dissolving and mechanical effects of movement in mouth [0115] to release the flavoring [0004]. It is evident that breaking the capsule using mechanical force alone, such as that of the stamp, will release the flavorant since the flavorant is contained within the viscous core. Machinek additionally teaches that this composition produces a capsule that is suitable for immediate consumption without further processing and can be sucked or chewed in the mouth without the shell being disturbing during consumption, in particular without being sticky or tacky [0001].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine capsule of modified Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients with the coated capsule of Machinek. One would have been motivated to do so since Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients discloses a capsule for food use and Machinek teaches a capsule that is suitable for immediate consumption without further processing and can be sucked or chewed in the mouth without the shell being disturbing during consumption, in particular without being sticky or tacky.

Regarding claim 12, it is evident that the stamp applies a squeezing force since, if the capsule were not positioned between the stamp and another solid surface, it would fall due to gravity before the stamp could contact it. The capsule must therefore be squeezed between the stamp and the other solid surface.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Sahlen (US 2017/0280764) in view of Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients (Okuro, P. K., de Matos Jr., F. E., Favaro-Trindade, C. S. 2013. Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients, Food Technology and Biotechnology, 51(2), 171-182. https://www.ftb.com.hr/archives/134-volume-51-issue-no-2/1087-technological-challenges-for-spray-chilling-encapsulation-of-functional-food-ingredients), as evidenced by Beeswax: What a Wonderful Mess (Beeswax: What a Wonderful Mess, Modern Encaustic, modernistencaustic.com/portfolio-items/encaustic-wax/).

Regarding claim 19, Sahlen discloses an oral smokeless moist snuff product (abstract) having encapsulated flavorants in the form of capsules provided within the tobacco [0008]. Sahlen does not explicitly disclose (a) a method of manufacturing the capsules, (b) the particle size being at least 0.1 mm and (c) beeswax having a melting temperature ranging from 50 °C to 70 °C.
Regarding (a), Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches a spray chilling technology for encapsulating food ingredients (Summary) in which a lipid material is used as a carrier encapsulation of flavor ingredients such as peptides or proteins (page 178, left column, fifth paragraph) to produce spherical particles (page 176, left column, second paragraph) having a size of between 20 and 200 microns (Table 1, right column). The carrier and active 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsules of Sahlen with the spray chilling of Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients. One would have been motivated to do so since Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches that spray chilling a process for manufacturing capsules that is relatively simple to apply and scale up.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the formulation and operating parameters of the spray chilling process of modified Sahlen to produce particles having a size of between 100 and 200 microns. One would have been motivated to do so since Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches that the particle size is dependent on the formulation and operating parameters used in the process. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the 
Regarding (c), Beeswax: What a Wonderful Mess teaches that beeswax has a melting point of 62 °C-64 °C (page 3, top).

Regarding claim 20, Sahlen discloses that microcapsules of different sizes may be included in the smokeless snuff to provide a desired flavor release profile [0119]. It is evident that the microcapsules of different sizes form different portions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RUSSELL E SPARKS/               Examiner, Art Unit 1747